Title: To George Washington from Lieutenant Colonel John Laurens, 9 April 1780
From: Laurens, John
To: Washington, George


          
            
              Dear General.
              Charles Town [S.C.] 9th April 1780.
            
            When I last had the honor of writing to your Excellency, the Enemy had not extended their operations beyond their place of arms on Wappoo Neck—On the 29th Ulto They crossed Ashley River in force one mile above the ferry—the next day they advanced to Gibbes’s a convenient Landing about two miles from town—having previously collected a number of boats at the opposite shore, for the purpose of crossing their heavy artillery and stores—my battalion of light infantry posted

there to prevent a surprise or too sudden approach of the enemy—was ordered not to engage seriously—but skirmish with advanced parties, retiring slowly and orderly towards Town—as there was no object in maintaining any advanced post—and the advantages of a serious affair were all on the side of the Enemy. On the night of the 1st inst. the Enemy broke ground, and have been working slowly ever since—I scarcely know how to denominate what they have executed hitherto—it consists of several redouts with a covered communication from right to left which is still unfinished—their nearest work is an inclosed battery on their left—at about the distance of six hundred yards—which induces me to believe that they intend the line in question for a first parallel, altho’ some parts of it are rather too remote—Our Shells and Shot have disquieted them and interrupted their operations—but Genl Lincoln sensible of the value of these articles in a siege oeconomises them as much as possible—Fatigue parties are constantly employed in improving our works. the whole front of our lines within the abba⟨tis⟩ is armed with wolf traps—All this afford⟨s⟩ an excellent defence against storm—but must finally yield to a perseverance in regular approaches which appears to be Clintons present plan—unless we can work under his fire as fast as he can—and afford time for the arrival of Your Excellency.
            Our obstructions in Cowper River are completed which gives a prospect of our maintaining a communication with the Country—and hitherto prevents the accomplishment of the investiture. Since the arrival of Genl Woodford, Genl Lincoln will have it in his power to execute his plan of establishing the necessary posts for this purpose on the eastern shore of the River—Col. Malmedy is to take command of the Troops destined for that service.
            The Enemys Squadron of seven arm’d Ships, three of which are two deckers—and two transports—availed itself of a brisk southern breeze to pass Fort Moultrie yesterday afternoon—The Admirals Ship led the Van—and escaped without apparent injury—the frigate which followed her, had her foretop mast carried away—a large transport in the rear of the whole, run aground and after receiving some shot from Sullivans Island, was fired and abandoned by her Crew—The Remainder are now anchored near the Ruins of Fort Johnston—out of the reach of our Cannon—My notice of the present opportunity was so sudden, that I have not been able to make atonement for my last hurried letter—Relying upon Your Excellencys goodness, I have prefer’d writing at any rate, to total silence and losing an occasion of repeating the assurances of attachment and veneration with which I have the honor to be Your Excellencys faithful Aid
            
              John Laurens.
            
          
          
          
            I beg to be respectfully presented to Mrs Washington.
            The reason abovementioned makes me trouble Your Excellency to present my Love to the family as I shall not be able to write to any of them.
          
        